Citation Nr: 9921578	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-19 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a foot disability claimed as 
plantars warts. 


REPRESENTATION

Appellant represented by:	Patrick J. Edaburn, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied reopening the claim for service 
connection for a foot disability claimed as plantars warts.  

The Board notes that the United States Court of Appeals for the 
Federal Circuit has held that the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of Veterans 
Appeals (hereinafter "the Court")) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  In 
Colvin, the Court adopted the following test with respect to the 
nature of the evidence which would constitute "material" 
evidence for purposes of reopening of a previously denied claim:  
"there must be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim on the merits."  Colvin, 1 
Vet. App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. West, 12 
Vet. App. 1 (1998), that the standard articulated in 38 C.F.R. 
§ 3.156(a) is less stringent than the one previously employed by 
Colvin, the Board determines that no prejudice will result to the 
veteran by the Board's consideration of this matter.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of these claims has been obtained by the RO.  

2. The RO originally denied service connection for a foot 
condition in May 1982 based on the fact that there was no 
evidence of a foot disability in-service.  Upon notice of the 
adverse decision, the veteran perfected a timely appeal. 

3. In February 1984, the Board issued a decision which denied the 
veteran's claim for entitlement to service connection for a 
foot condition, on the basis that the evidence of record did 
not demonstrate that a foot disorder however diagnosed was 
incurred or aggravated during active duty.  A request for 
reconsideration of this Board decision was not made.

4. Evidence associated with the record subsequent to the February 
1984 Board decision includes VA treatment reports, private 
medical records, and the veteran's statements in support of 
his claim. 

5. This evidence is cumulative and redundant; it does not bear 
directly and substantially upon the subject matter now under 
consideration (i.e., whether the veteran's currently diagnosed 
foot disability was incurred or aggravated by military 
service); and, when considered alone or together with all of 
the evidence, it is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

The February 1984 Board decision which denied service connection 
for a foot disorder, is final, and evidence received since the 
February 1984 Board decision, is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§  5108, 
7104(a) (b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156, 
20.1100(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied service connection for a foot condition 
in May 1982 on the basis that there was no evidence of a foot 
disability in-service.  In a February 1984 decision, the Board 
denied the veteran's claim seeking entitlement to service 
connection for a foot disorder, then described as plantars warts.  
That decision was primarily based on a finding that the evidence 
of record did not demonstrate that a foot disorder was incurred 
or aggravated during active duty.  The veteran was provided 
notice of the adverse decision.  38 U.S.C.A. § 7104.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the face 
of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 
511(a), 7103, 7104(a).  In the instant case, since there is no 
evidence of record which shows that the Chairman of the Board 
ordered reconsideration in regards to this case, the February 
1984 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  Except as provided by 38 U.S.C.A. 
§ 5108, when the Board disallows a claim, it may not thereafter 
be reopened and allowed, and no claim based on the same factual 
basis shall be considered.  38 U.S.C.A. § 7104(b).  When a 
claimant seeks to reopen a claim after an appellate decision and 
submits evidence in support of that claim, a determination must 
be made as to whether this evidence is new and material and, if 
it is, whether it provides a new factual basis for allowing the 
claim.  38 C.F.R. § 20.1105(1998); see also 38 U.S.C.A. § 5108, 
7104.  Therefore, once a Board decision becomes final under 
section 7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may reopen 
such claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step analysis.  
Winters v. West, 12 Vet. App. 203, (1999) (explaining the holding 
in Elkins v. West, 12 Vet. App. 209 (1999)).  First, the Board 
must determine whether the veteran has submitted new and material 
evidence under 38 C.F.R. § 3.156(a).  If the Board determines 
that the submitted evidence is not new and material, then the 
claim cannot be reopened.  Second, if new and material evidence 
has been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of record 
in support of the claim, presuming the credibility, see Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is well-
grounded, the Board may then proceed to evaluate the merits of 
the claim but only after ensuring that the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters and 
Elkins, both supra; see also Manio v. Derwinski, 1 Vet. App. 140, 
145-46 (1991).

In relevant part, the evidence of record at the time of the 
February 1984 Board decision is summarized as follows: 

Service department medical records for the period of May 1967 to 
March 1970 reflect that on enlistment the feet were evaluated as 
normal.  Thereafter, the service medical records are silent for 
complaints, treatment, or diagnosis of a foot disorder.  The 
report of medical history completed by the veteran and the 
separation physical examination dated in March 1970 reflect no 
foot trouble and that the feet were evaluated as normal, 
respectively.  

A March 1982 VA treatment record reflects bilateral plantars 
warts.

Additional evidence associated with the claims file subsequent to 
the December 1984 Board decision that denied service connection 
for a foot disorder on the basis that there was no evidence of a 
foot disability in-service include the following: 

Private medical records from San Joaquin General Hospital for the 
period of May 1991 to June 1992 reflect that the veteran was 
treated for right diabetic foot cellulitis, that he had a history 
of multiple foot ulcers, that the left great toe was amputated in 
November 1991, that he had foot calluses, and that he would be 
issued orthopedic shoes.

A December 1992 VA examination reflects that the veteran 
complains of tingling and numbness in his feet for the last two 
years, that he complained of ulcers over the balls of his feet 
for the last two years, that he complained of pain over these 
ulcers while walking, and stated that it was difficult to 
ambulate more than 15-20 minutes secondary to the pain.  The 
diagnoses included diabetes mellitus, Type II, not well 
controlled with diabetic peripheral neuropathy and [  ] ulcer 
over the right foot, and status post amputation of the left big 
toe secondary to gangrene and osteomyelitis.

In essence, the veteran contends that he was issued ill fitting 
boots that caused the plantar warts.  The combat boots in Vietnam 
aggravated the plantar warts.  The plantar warts caused increased 
foot pain with walking.  In 1991, he developed foot ulcers at the 
plantar wart sites.  

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

The Board notes that in Evans v. West, 12 Vet. App. 22 (1998), 
the Court stated that as a result of Hodge, the determination of 
whether new evidence was sufficiently material is a "fact-
specific determination."  Id. at 28.  Accordingly, the Court 
held that such a determination was to be reviewed under a 
deferential standard of review, which is the clearly erroneous 
standard.  Elkins, at 209.

With respect to the evidence added to the record since the 
February 1984 Board decision that denied service connection for a 
foot disorder then described as plantar warts, the Board observes 
that the medical evidence and the veteran's statements are not 
new and material in that they do not bear directly and 
substantially on the matter under consideration, whether the foot 
disorder was incurred in or aggravated by military service.  

The veteran's statements in support of his claim reflecting that 
he was issued ill fitting boots that caused the plantar warts 
which were aggravated by wearing combat boots in Vietnam and 
increased foot pain on walking are new in that they were not 
previously of record.  In this regard, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 
465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, when the determinative issue involves a question of 
medical causation, as here, only individuals possessing the 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, supra.  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  The Court has further held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  Therefore, the veteran's 
belief that his military service caused plantar warts which made 
him susceptible to foot ulcers is not competent evidence on the 
question of medical causation.  In any event, his statements to 
the effect that he incurred a foot disorder while in-service are 
cumulative of his previous contentions considered by the Board in 
1984, and not new.  

Essentially, the medical evidence is not significant in that it 
does not directly and substantially address the specific matter 
under consideration, which is, whether the current foot disorder 
was incurred in or aggravated by military service.  In that 
regard, while it is the opinion of the Board that this evidence 
is "new", to the extent that the medical evidence was not of 
record at the time of the prior adjudication, this evidence, when 
considered by itself or in conjunction with the previous evidence 
of record, is cumulative and redundant, and not material as the 
service medical records considered in the 1984 Board decision 
reflect no complaints, treatment, or evaluation of a foot 
disorder in-service.  Specifically, this new medical evidence 
when aggregated with the medical evidence considered in the 1984 
Board decision reflects that the veteran has a current foot 
disorder for which he has received post service treatment.  No 
competent medical evidence has been submitted which tends to 
establish that the current foot disorder is of service onset or 
is related to any incident of service.

In summary, the Board denied service connection for a foot 
condition in February 1984 on the basis that official records did 
not show treatment or a diagnosis of a foot disorder while the 
veteran was under military control.  The plantar warts noted in 
March 1982 were not shown by the evidence to have been incurred 
in or aggravated during the period of the veteran's active 
service.  The claim is devoid of any competent medical evidence 
indicating a causal correlation between current symptomatology 
and an incident in military service.  Based on the foregoing, the 
Board observes that the evidence submitted since the February 
1984 Board decision is neither "new" nor "material" because it 
is cumulative and redundant and it does not bear directly and 
substantially on the issue of whether the veteran's current foot 
disability was incurred in or aggravated by military service.  38 
C.F.R. § 3.303.  Therefore, the Board determines that the 
veteran's attempt to reopen his claim of entitlement to service 
connection for a foot disorder is unsuccessful because the 
evidence he has submitted does not meet the regulatory 
requirements found in 38 C.F.R. § 3.156(a).  See Smith v. West, 
12 Vet. App. 312 (1999) (holding that if new evidence had not 
been submitted, the veteran had not fulfilled the requirement for 
new and material evidence to reopen his claim for service 
connection).  Accordingly, the claim is not reopened.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application to 
reopen his claim for service connection of a foot disability.  
Graves v. Brown, 8 Vet. App. 522, 524 (1996); Robinette, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

New and material evidence having not been submitted to reopen a 
claim for service connection for a foot disability claimed as 
plantars warts, the appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

